 Case:19-04547-BKT13 Doc#:55 Filed:07/01/20 Entered:07/01/20 12:37:14                      Desc: Main
                            Document Page 1 of 4

                            UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO


In re:                                                                  Case No. 19-04547-BKT

GIOVANNI MARIN IRIZARRY                                                 Chapter 13
WALESKA OLIVO SANTIAGO

Debtors
_________________________________/

         DEBTOR’S MOTION FOR RECONSIDERATION OF ORDER DISMISSING CASE
                                 DOCKET #53

         COMES NOW, DEBTOR(S), represented by undersigned counsel, and very respectfully

alleges and prays as follows:

         1.    On April 30, 2019 (Doc #44), the trustee filed a Motion to Dismiss, (the “Motion”)

alleging that Debtor has failed to make plan payments.

         2.    Regrettably, and due to a calendaring issue at Undersigned’s Counsel’s Office, the

Debtor failed to file a timely respond to the Motion. Accordingly, on June 19, 2020 (Doc #53) this

Honorable Court entered an Order Dismissing the instant Chapter 13 case.

         3.    The Order Dismissing the Case, however, should be reconsidered for at least two reasons.

         4.    First, the Order Dismissing the Case should be reconsidered because it was, in large part,

due to excusable neglect. Specifically, due to the mis-calendaring of the response time to the Motion to

Dismiss, the same went unanswered.


         5.    Second, the Motion should be reconsidered because the underlying reason for the motion,

i.e., the plan payments were paid. Specifically, Debtor made a payment in the amount of 345.00

corresponding to the months of May and June bringing the account current. See, Exhibits A and B.

         6.    Therefore, Debtor respectfully moves this Honorable Court to reconsider the Order

Dismissing the Case.
 Case:19-04547-BKT13 Doc#:55 Filed:07/01/20 Entered:07/01/20 12:37:14                           Desc: Main
                            Document Page 2 of 4

       WHEREFORE, Debtor hereby respectfully requests that this Honorable Court grant this Motion

as requested and set aside the Order Dismissing the Case at Docket #53.


14 DAY NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST, you are hereby notified
that you have thirty (14) days from the date of this notice to file an opposition to the foregoing motion
and to request a hearing. If no objection or other response is filed within the prescribed period of time,
the Debtors motion will be deemed unopposed and may be granted unless: (1) the requested relief is
forbidden by law; (2) the requested relief is against public policy; or (3) in the opinion of the court, the
interest of justice requires otherwise. If a timely opposition is filed, the court will schedule a hearing as a
contested matter.

         CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing motion
was filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all CM/ECF participants, the USA Trustee and the Chapter 13 Trustee.


               RESPECTFULLY SUBMITTED

               In San Juan, Puerto Rico this 1st day of July 2020

                                                       THE BATISTA LAW GROUP, PSC.
                                                       Jesus E. Batista Sánchez, Esq.
                                                       Counsel for Debtor
                                                       PO BOX 191059
                                                       SAN JUAN PR 00919
                                                       Telephone: (787) 620-2856
                                                       Facsimile: (787) 777-1589
                                                       E-mail: jeb@batistasanchez.com
                                                       /s/ Jesus E. Batista Sánchez, Esq.
                                                       USDC-PR No. 227014
                                                                                                                       EXHIBIT A
7/1/2020   Case:19-04547-BKT13 Doc#:55 Filed:07/01/20   Entered:07/01/20 12:37:14
                                                    13Software                                                         Desc: Main
                                      Document Page 3 of 4
  PRINT INQUIRY                                        Close Window                                        Click Here to Print this Page
   19-04547-BKT                                                                              $230.00 MO Bar Date(s):      10/18/2019 (has
                          GIOVANNI MARIN IRIZARRY                                                                        passed) 2/5/2020
                                                                                                                         (has passed)
                          WALESKA OLIVO SANTIAGO                                                          Confirmed:     Not Confirmed

                          Trustee: ALEJANDRO OLIVERAS                  Attorney: JESUS ENRIQUE            Case Status:    ACTIVE
                          RIVERA                                       BATISTA SANCHEZ *                                 (6/19/2020)

  Debtor Pay Schedules
       Start Date       Number Periods           Amount             How Often      Who's Paying        Order Date              Action
                                                                                 GIOVANNI MARIN
       9/8/2019              60.00               $230.00            MONTHLY                               8/13/2019
                                                                                    IRIZARRY
                                                                                 GIOVANNI MARIN
       9/8/2024            end of plan            $0.00             MONTHLY                               8/13/2019
                                                                                    IRIZARRY



  Forgive Information

       Date             Amount                     Description


  Payments Expected for Step 1:
   Period    Start Date       End Date               Payment Amount Expected                 Total
       1        9/8/2019        10/7/2019                                $230.00                $230.00
       2       10/8/2019        11/7/2019                                $230.00                $460.00
       3       11/8/2019        12/7/2019                                $230.00                $690.00
       4       12/8/2019         1/7/2020                                $230.00                $920.00
       5        1/8/2020         2/7/2020                                $230.00              $1,150.00
       6        2/8/2020         3/7/2020                                $230.00              $1,380.00
       7        3/8/2020         4/7/2020                                $230.00              $1,610.00
       8        4/8/2020         5/7/2020                                $230.00              $1,840.00
       9        5/8/2020         6/7/2020                                $230.00              $2,070.00
     Total                                                                                   $2,070.00


  Payments Expected for Step 2:
    Period    Start Date        End Date                   Payment Amount Expected              Total
       1         9/8/2024         10/7/2024                                          $0.00        $0.00
     Total                                                                                       $0.00


  Breakdown for Combined Schedules
  Period Date (Month/Year) Payment Due Payment                   Received Forgive Amount Amount Due
      1                 9/2019     $230.00                        $230.00                      $0.00
      2               10/2019      $230.00                        $460.00                  ($230.00)
      3               11/2019      $230.00                        $230.00                  ($230.00)
      4               12/2019      $230.00                                                     $0.00
      5                 1/2020     $230.00                                                   $230.00
      6                 2/2020     $230.00                                                   $460.00
      7                 3/2020     $230.00                                                   $690.00
      8                 4/2020     $230.00                                                   $920.00
      9                 5/2020     $230.00                        $690.00                    $460.00
     10  (Closed: 6/20) 6/2020     $230.00                        $345.00                    $345.00
     11  (Closed: 6/20) 7/2020                                                               $345.00

  Total Delinquent Amount: $345.00




https://www.13network.com/PrintInquiry.aspx?progskip=~&prtc=1                                                                              1/1
                                                                                                                       EXHIBIT B
7/1/2020   Case:19-04547-BKT13 Doc#:55    Filed:07/01/20
                                    The Batista                 Entered:07/01/20
                                                Law Group, PSC. Mail                      12:37:14
                                                                     - RV: Payment Confirmation                   Desc: Main
                                       Document Page 4 of 4
                                                                                Reference Number: b3edf879bf46494


       Hello, Waleska Olivo
       We would like to let you know that Capitulo 13 Alejandro Oliveras has received your
       payment.


       Payment Details

              Case Number                          Payment Description
                                                                                          Amount
              1904547                              ACH
                                                                                          $345.00
              Transaction Date                     Authorization Number
                                                                                          Payment Method
              7/1/2020 10:13:24 AM                 399805
                                                                                                    (xxxxx8617)




       This is your receipt. Your payment will be processed during the next five (5) working days.

       Sincerely,
       Capitulo 13 Alejandro Oliveras




https://mail.google.com/mail/u/0?ik=85a86b3f27&view=pt&search=all&permthid=thread-f%3A1671024551439162192&simpl=msg-f%3A16710245514…   2/2
